United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                               Nos. 02-1478/2334
                                 ___________

Darius J. Whitson, Sr.                 *
                                       *
              Appellant,               *
                                       *    Appeal from the United States
      v.                               *    District Court for the
                                       *    Eastern District of Missouri.
Marriott Pavillon Hotel; Marriott       *
Hotel Services, Inc.; Marriott         *       [UNPUBLISHED]
International, Inc.; MII Conference    *
Center, Inc.; Marriott Greenbelt        *
Hotel Services, Inc.,                  *
                                       *
              Appellees.               *
                                  ___________

                            Submitted: October 28, 2002

                                 Filed: October 31, 2002
                                  ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and RILEY Circuit Judges.
                         ___________

PER CURIAM.

       Darius Whitson brought suit against various Marriott defendants ["Marriott"]
alleging race and age discrimination after he was denied employment as a
housekeeping aide. The magistrate judge1 granted Marriott's motion to dismiss the
race discrimination claim and Marriott's motion for summary judgment on the age
discrimination claim. The magistrate judge also denied Whitson's motion for
sanctions and fees and granted Marriott's motion for court costs and attorney fees.
Whitson appeals these rulings. We affirm.

       We review de novo the magistrate judge's dismissal of a race-discrimination
claim and its grant of summary judgment in an age discrimination claim. Garner v.
Arvin Indus., Inc., 77 F.3d 255, 257 (8th Cir. 1996). Upon review, we agree with the
magistrate judge that Whitson did not exhaust his administrative remedies with
respect to the race discrimination claim because he did not bring an EEOC charge
alleging race discrimination. Williams v. Little Rock Mun. Water Works, 21 F.3d
218 (8th Cir. 1994). We also find that Whitson failed to prove his prima facie case
of age discrimination because he was not qualified for the position. See McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); Schiltz v. Burlington N. R.R., 115
F.3d 1407, 1412 (8th Cir. 1997). His claims were therefore properly dismissed.

       We review the magistrate judge's award of court costs and attorney fees for
abuse of discretion. Lee-Thomas, Inc. v. Hallmark Cards, Inc., 275 F.3d 702, 708
(8th Cir. 2002); Sugarbaker v. SSM Health Care, 187 F.3d 853, 857 (8th Cir. 1999).
Court costs are awarded to the prevailing party as a matter of course. Fed. R. Civ. P.
54(d)(1). In order to deter baseless age discrimination suits, attorney fees may be
assessed if the defendant establishes that the plaintiff litigated in bad faith. E.E.O.C.
v. Hendrix Coll., 53 F.3d 209, 211 (8th Cir. 1995). While this standard is more
stringent than the standard for awarding court costs, in this case there were numerous
reasons to find that Whitson litigated in bad faith. Therefore we find no abuse of


      1
       The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri. The parties consented to trial before a United States Magistrate
Judge pursuant to 28 U.S.C. § 636(c), with direct review to this court.

                                          -2-
discretion in the award of costs and fees to the prevailing defendants. The judgment
of the magistrate judge is affirmed.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-